Appeal from an award made against employer and insurance carrier for compensation to claimant for disability. Claimant was employed as a golf caddy. He was injured while engaged in a practice game with other caddies, and as a result of such injury lost an eye. The sole question involved is whether the accident arose out of and in the course of his employment. Although not required to play, a fair inference of fact may be drawn from the evidence that he and other caddies were encouraged to play each Monday morning. Such practice was not only for their own amusement but tended to make them more efficient caddies. Moreover, under a rule of the employer, they were then under the rule and supervision of the caddy master. Under such circumstances claimant was not outside of his employment. (Matter of Holst v. New York Stock Exchange, 252 App. Div. 233; Matter of Kenny v. Lord & Taylor, Inc., 254 N. Y. 532.) Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and dismiss the "claim on the ground that the accident did not arise out of and in the course of his employment.